Title: To George Washington from Rufus Putnam, 4 February 1783
From: Putnam, Rufus
To: Washington, George


                        
                            
                            Sir,
                            Huts, 3d Mass. Brigade February 4th 1783
                        
                        Agreeable to your Excellency’s letter of the 2d Instant, I ordered a court to enquire into the validity of Mr
                            Hobby’s claim of a negro man now serving as a soldier in the 3d Massachusetts Regiment.
                        Enclosed are the circumstances of the negro’s enlistment, and the opinion of the court thereon. I have the
                            honor to be—Your Excellency’s most Obedt & very humble servant 
                        
                            R. Putnam, B. Genl
                        
                     Enclosure
                                                
                            
                                
                                    3 February 1783
                                
                            
                            At a Court of inquiry held in the 3d Masstts Brigade Feby 3d 1783 of which Major Knap is President
                            
                                    
                                        Capt. Williams
                                        Members
                                        Capt. Sumner
                                    
                                    
                                        Capt. Heywood
                                        Capt. Clayes
                                    
                                The Court having met according to order, proceeded to enquire into the claim of Mr Jona. Hobby to the
                                property of Richd Hobby a Negro Soldier of the 3d Masstts Regt in the course of which it appears that the said Negro
                                was legally purchased as a slave by the said Mr Hobby in the year 1777—That in Jany 1781, said Hobby being absent
                                without the state, the said Negro was inlisted as a Soldier for three years, by a class in the Town of Concord where
                                he then lived, and that said Hobby was not knowing nor consenting to this inlistment.
                            The court though they are of opinion that said Negro is the property of Mr Hobby; yet as he was sent into
                                the continental service under the authority of the State; and as he must have been regularly passed by a Muster Master
                                appointed by them, he no doubt had instructions given him for the rule of his conduct: the Court are therefore of
                                opinion, that the said Negro ought to be holden to serve ’till he has compleated the terms of three years; unless the
                                state should send another man in his room, and that if Mr Hobby should conceive himself injured thereby he ought to
                                apply to the state for his remedy.
                            
                                Moses Knap Majr
                            and President
                            
                        
                        
                    